                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

TANDY RAY KING,                               )
                                              )
              Plaintiff,                      )
                                              )   Main Case No. 1-18-md-02820-SNLJ
v.                                            )
                                              )   Indiv. Case No. 1:19-cv-00129-SNLJ
                                              )
MONSANTO COMPANY,                             )
BAYER CORPORATION,                            )
BASF CORPORATION, and                         )
MAURY FARMERS COOPERATIVE                     )
                                              )
                 Defendants.                  )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Tandy Ray King’s motion to

remand (#19), which is fully briefed. For the reasons set forth below, that motion is

GRANTED and this case is hereby REMANDED back to the Circuit Court of Maury

County, Tennessee.

I. BACKGROUND

       The following facts are taken from plaintiff’s complaint and are treated as true for

purposes here.

       Plaintiff is a tobacco farmer who owns and operates a farm in Columbia,

Tennessee. He alleges dicamba frequently causes “injury to off-target vegetation,”

including to his own property after Maury Farmers Cooperative purportedly sprayed his

neighbor’s farm with dicamba. Plaintiff has sued Maury Farmers for negligence in its

application of dicamba.

                                             1
       Plaintiff has also sued Monsanto, Bayer (which acquired Monsanto in 2018), and

BASF (collectively “defendants”). Plaintiff alleges “Monsanto and BASF sold [new]

formulations of dicamba” that they knew were “not appreciably less volatile than prior

formulations” as part of a scheme to “force farmers to defensively plant Xtend crops in

future growing seasons.” The term “Xtend crops” more specifically refers to a joint

collaboration between Monsanto and BASF that resulted in the “Roundup Ready Extend

Crop System, designed as and consisting of seed[s] containing the dicamba-resistant trait

and [corresponding] dicamba herbicide[s]” including “Xtendimax, Engenia, and

Fexapan[.]” In essence, plaintiff argues Monsanto and BASF conspired to create a

dicamba-centric crop system that, due to dicamba’s continued volatility, forced many

farmers to either buy into that system or else face widespread crop damages.

       Plaintiff now seeks remand after defendants jointly removed this case from the

Circuit Court of Maury County, Tennessee, on the basis of federal question and diversity

jurisdiction. He argues his “complaint does not present a federal question” and,

moreover, “there is no diversity [in this case] because [] Maury County Farmers

Cooperative is [a company] based in Maury County[,] Tennessee.” Maury Farmers, for

its part, has joined plaintiff’s motion and says this case should be remanded to state court.

II. STANDARD OF REVIEW

       Removal statutes are strictly construed. In Re Business Men’s Assur. Co. of

America, 992 F.2d 181, 183 (8th Cir. 1993). Any doubts about the propriety of removal

are to be resolved in favor of remand. Central Iowa Power Co–op. v. Indep. Transmission

Sys. Operator, Inc., 561 F.3d 904, 912 (8th Cir. 2009). The party seeking removal has the

                                              2
burden to establish federal subject matter jurisdiction. Id. A civil action brought in state

court may be removed to a proper district court if that district court has original

jurisdiction over the lawsuit. 28 U.S.C. § 1441(a). District courts have “original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the

United States.” 28 U.S.C. § 1331.

       To determine whether a claim arises under federal law, “[t]he general rule—

known as the ‘well-pleaded complaint rule’—is that a complaint must state on its face a

federal cause of action in order for the action to be removable on the basis of federal-

question jurisdiction.” Griffioen v. Cedar Rapids & Iowa City Ry. Co., 785 F.3d 1182,

1188 (8th Cir. 2015). However, a case may arise under federal law under the “substantial

federal question” doctrine when a “state-law claim necessarily raise[s] a stated federal

issue, actually disputed and substantial, which a federal forum may entertain without

disturbing any congressionally approved balance of federal and state responsibilities.”

Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005).

That said, a defendant cannot “inject a federal question into an otherwise state-law claim

and thereby transform the action into one arising under federal law.” Central Iowa Power

Co–op., 561 F.3d at 912 (internal citation omitted). “If even one claim in the complaint

involves a substantial federal question, the entire matter may be removed.” Pet Quarters,

Inc. v. Depository Trust & Clearing Corp., 559 F.3d 772, 779 (8th Cir. 2009) (citing

Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 9 (2003)).




                                               3
III.   ANALYSIS

       A. Whether this Court Possesses Federal Question Jurisdiction

       In arguing this Court has federal question jurisdiction over this case, defendants

focus narrowly on plaintiff’s state-law strict liability failure-to-warn claim and conclude

“[t]hough presented under state law, virtually every element of plaintiff’s failure to warn

claim—duty, materiality, reliance, causation—is governed by federal law.” Defendants

go on to suggest this case is “virtually identical” to the issues confronted in Bader Farms,

Inc. v. Monsanto Co., 2017 WL 633815 (E.D. Mo. Feb. 16, 2017) (Limbaugh, J.).

       In Bader Farms, plaintiffs sought remand arguing their nine-count complaint

invoked only Missouri state law claims, thereby avoiding federal question jurisdiction. Id.

at *1. This Court disagreed, finding that one of the nine counts—asserting fraudulent

concealment—necessarily presented a substantial federal question. Id. at *2. The

fraudulent concealment count alleged, in essence, that Monsanto concealed certain

material facts that led the Animal and Plant Health Inspection Service’s (“APHIS”) to

deregulate and effectively commercialize certain genetically-modified (“GE”) seeds

before a “complete crop system” had been established. Specifically, Monsanto

purportedly omitted the “truth that there was a likelihood that farmers would illegally use

[] old dicamba herbicide with their new GE soybean and cotton seeds instead of waiting

for a new ‘complete crop system’ herbicide compatible with the new seeds,” knowing all

along that the “old dicamba would tend to drift onto and destroy the crops of neighboring

farmers.” Id. at *2. In holding that “the outcome of the fraudulent concealment claim

necessarily depend[ed] on the interpretation and application of the federal regulatory

                                             4
process under APHIS,” this Court explained plaintiff’s fraudulent concealment count was

essentially “a collateral attack on the validity of APHIS’s decision to deregulate the new

seeds.” Id. at *3. Thus, despite not formally challenging the agency’s decision, which

would have directly raised a federal question, this Court observed that plaintiffs could

“only succeed on the [fraudulent concealment] count if they could establish that the

agency decision was incorrect due to [Monsanto’s] fraudulent concealment.” Id. And

resolution of that issue, this Court held, presented a substantial federal question. Id.

       Defendant's reliance on Bader Farms is readily distinguishable. Again, that case

involved a claim for fraudulent concealment that was dependent on a finding that the

agency decision to deregulate was incorrect. Such a claim is missing from the complaint

here. Instead, plaintiff's state-law failure-to-warn claim does not purport to assert a right

under a federal statue or assert that defendants violated any federal statute or regulation.

Nor is the claim facially dependent on the interpretation and application of the federal

regulatory process under APHIS or any other federal agency responsible for regulating

the use of GE products. And although plaintiff alleges defendants deceived the EPA

during the GE review process, that allegation is not an element of plaintiff's cause of

action nor a necessary part of his case-in-chief. Instead, plaintiff explains that allegation

was made simply in anticipation of a defense that defendants have no liability because

they complied with federal regulations. In that regard, and as has long been held, "a case

may not be removed to federal court on the basis of a federal defense." Markham v.

Wertin, 861 F.3d 748, 754 (8th Cir. 2017) (quoting Caterpillar Inc. v. Williams, 482 U.S.

386, 393 (1987).

                                              5
       In sum, defendants have not persuaded this Court that federal question jurisdiction

exists, here, merely because plaintiff’s failure-to-warn claim may—at some point in the

future—touch upon federal law. Defendants’ burden is, thus, left unsatisfied. See Central

Iowa Power Co–op, 561 F.3d at 912.

       B. Whether this Court Possesses Diversity Jurisdiction

       Diversity jurisdiction has also been raised as a basis for removal. Maury Farmers

is a non-diverse party-defendant in this action. Thus, in seeking removal, defendants say

Maury Farmers was fraudulent joined.

       Defendants’ primary argument is that plaintiff fails to “include any allegations of

misconduct by [Maury Farmers],” suggesting “[t]he only specific factual allegation

included in the complaint relates to [Maury Farmers’] applications of dicamba[.]” To the

contrary, in Count I for negligence, plaintiff asserts

       If the Corporate Defendants' representations that dicamba can be sprayed
       safely if sprayed according to the directions are correct, then [Maury
       Farmers] breached its duty to Plaintiff when it sprayed dicamba herbicide
       in such a manner that the dicamba drifted to Plaintiff's farm and damaged
       Plaintiff's crops.

(ECF 1-2, ¶ 159). To be sure, Tennessee law permits negligence claims against crop

spraying companies due to their negligent application. See, e.g., Burton v. Warren

Farmers Co-op., 129 S.W.3d 513 (Tenn App. 2002); Greer v. Lawhon, 600 S.W.2d 742

(Tenn. App. 1980). Plaintiff says “[a]n investigation revealed that the damage [done to

his property] was due to the application of a product containing dicamba to the fields of

[his] neighbor[.]” (ECF 1-2, ¶ 140). Thus, the question is likely to turn on whether Maury

Farmers sprayed dicamba on his neighbor’s fields and, if so, whether it “us[ed] the wrong

                                              6
concentration of herbicides, [] contaminat[ed] the herbicides with the residue of harmful

chemicals used on another application, [] spray[ed] at the wrong time, or [] spray[ed] in

the wrong way.” Burton, 129 S.W.3d at 528. State law “might impose liability” on any of

those grounds and that is enough for this Court to conclude “there is no fraudulent

joinder.” Filla v. Norfolk Southern Ry. Co., 336 F.3d 806, 810 (8th Cir. 2003) (emphasis

in original).

   IV.      CONCLUSION

         Because defendants have failed to carry their burden of showing federal subject-

matter jurisdiction in this case, Central Iowa Power Co–op., 561 F.3d at 912, it will be

remanded back to the state court for further proceedings.

         Accordingly,

         IT IS HEREBY ORDERED that plaintiff’s motion to remand (#19) is

GRANTED. This action is hereby REMANDED back to the Circuit Court of Maury

County, Tennessee, for further proceedings. An order of remand to follow.

         So ordered this 16th day of October 2019.




                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                              7
